

115 HR 5224 IH: Protecting Education Privacy Act
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5224IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Luetkemeyer (for himself, Mr. Sessions, Mrs. Wagner, and Mr. Cole) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo clarify the requirements of authorized representatives under the Family Educational Rights and
			 Privacy Act of 1974, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Education Privacy Act. 2.Amendments to FERPASection 444(b) of the General Education Provisions Act (20 U.S.C. 1232g(b)) (commonly known as the Family Educational Rights and Privacy Act of 1974) is amended—
 (1)in paragraph (1)(C)(i)(III), by inserting or local after State; (2)in paragraph (3)—
 (A)by striking (A) and inserting (i); (B)by striking (B) and inserting (ii);
 (C)by striking (C) and inserting (iii); (D)by striking (3) Nothing and inserting the following: (3)(A) Nothing;
 (E)by inserting or local after State; (F)by striking programs: and inserting programs.;
 (G)by striking Provided, That except and by inserting the following:  (B)Except; 
 (H)by striking such officials and inserting the officials described in items (i) through (iii) of subparagraph (A); and (I)by adding at the end the following:
					
						(C)
 (i)For purposes of this section, the term authorized representative means an individual who— (I)is designated as an authorized representative by an official described in item (i), (ii), or (iii) of subparagraph (A); and
 (II)is under the direct control, as a contractor or employee, of such official. (ii)An authorized representative shall not release any educational records or personally identifiable information collected while serving as an authorized representative to any individual, agency, or organization, other than the official under whom the authorized representative is under the direct control.; and
 (3)by adding at the end the following new paragraph:  (8)Nothing in this section may be construed to authorize the educational records or the personally identifiable information of students to be shared, without the written consent of their parents, for the development of commercial products or services..
			3.FERPA regulations
 (a)RepealsThe definitions of the terms authorized representative, early childhood education program, and education program in section 99.3 of title 34, Code of Federal Regulations, are repealed and shall have no legal effect.
 (b)Certain regulations prohibitedThe Secretary of Education shall not promulgate or enforce any regulation or rule that defines early childhood education program or education program for any purpose under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974) on or after the date of enactment of this Act.
			